DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species 2, readable on claims 1, 3-4, and 8-13, in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that “all of the claims could be examined together without imposing undue burden”.  This is not found persuasive because 1) the groups are drawn to different statutory categories (method vs. apparatus) and would require different search strategies (i.e. manufacturing search area vs. endoscope search area) and 2) the species are drawn to different types of endoscope shafts and would require different search strategies (i.e. different image, text, and classification search).
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-13 are pending, claims 2 and 5-7 have been withdrawn from consideration, and claims 1, 3-4, and 8-13 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “each located with a concentric compression coil…and an outer smooth sheath” is unclear. It is unclear what feature this limitation is in reference to (i.e. the pull wires or proximal insertion tube/distal articulating section). Claims 3-4 are rejected due to their dependency on claim 1.
Regarding claim 10, the limitation “a first compression coil and a first articulation wire”, “a second compression coil and a second articulation wire”, “a third compression coil and a third articulation wire”, and “a fourth compression coil and a fourth articulation wire” lacks antecedent basis. They were previously recited in claim 8. Claims 11-12 are rejected due to their dependency on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simchony (US 2015/0359416).
Regarding claim 8, Simchony discloses an endoscope shaft (see figure 1) comprising: a central core (10, figure 1) defining an instrument lumen (71, figure 7c), an air/water lumen (74, figure 7c), a light emitter lumen (72, figure 7c), and a camera lumen (also with 72, figure 7c | transmitting an image [0056]); said central core having an outer surface (the examiner broadly interpreted the outer surface of 10, see figure 7c, creates/defines the grooves/lumen of 78) defining a first compression coil groove (78, figure 7c) arranged for receiving a first compression coil (16, figure 3) and a first articulation wire (14, figure 3), a second compression coil groove (78, figure 7c) arranged for receiving a second compression coil (16, figure 3) and a second articulation wire (14, figure 3), a third compression coil groove (78, figure 7c) arranged for receiving a third compression coil (16, figure 3) and a third articulation wire (14, figure 3), and a fourth compression coil groove (78, figure 7c) arranged for receiving a fourth compression coil (16, figure 3) and a fourth articulation wire (14, figure 3); wherein said first compression coil groove, said second compression coil groove, said third compression coil groove, and said fourth compression coil groove are spaced around an outer periphery of the central core (see figures 7).  
Regarding claim 9, Simchony further discloses said first compression coil groove, said second compression coil groove, said third compression coil groove, and said fourth compression coil groove are spaced equally apart around the outer periphery of the central core (see figures 7).  
Regarding claim 10, Simchony further discloses a first compression coil (16, figure 3) and a first articulation wire (14, figure 3) received within the first compression coil groove, a second compression coil (16, figure 3) and a second articulation wire (14, figure 3) received within the second compression coil groove, a third compression coil (16, figure 3) and a third articulation wire (14, figure 3) received within the third compression coil groove, and a fourth compression coil (16, figure 3) and a fourth articulation wire (14, figure 3) received within the fourth compression coil groove to form a central core assembly (see figure 3).  
Regarding claim 13, Simchony further discloses an instrument tube (the tool [0056]; Simchony) received within the instrument tube lumen; an air/water tube (tubes supplying fluids [0056]) received within the air/water tube lumen; a camera wire harness received within the camera lumen (transmitting an image [0056]); and a light emitter wire harness (illuminating…[0056]) received within the light emitter lumen.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Simchony (US 2015/0359416), in view of Watanabe (US 2007/0043261).
Regarding claim 1, Simchony discloses a disposable flexible endoscope shaft (see figure 1 | flexible; abstract), comprising: a proximal insertion tube (proximal portion of 10, figure 1) and a distal articulating section (see portion of 10 with 12, figure 1), wherein the proximal insertion tube is comprised of an inner extrusion (10, figure 3), two or more pull wires (14, figure 3), each located with a concentric compression coil (16, figure 1). Simchony is silent regarding an outer braid, and an outer smooth sheath.  
Watanabe teaches an endoscope with an insertion portion (7, figure 1). The insertion portion has a flexible tube portion (17, figure 1) with a mesh tube and a flex tube (55, figure 3) provided inside the outer sheath ([0060]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the proximal insertion tube with a mesh tube, flex tube, and outer sheath as taught by Watanabe. Doing so would provide additional layers of protection for the components inside the proximal insertion tube (see figure 3; [0060]). The modified shaft would have an outer braid (mesh tube; [0060]), and an outer smooth sheath (outer sheath [0060]).  
Regarding claim 3, Simchony further discloses the distal section of the shaft is comprised of a plurality of articulating links (12, figure 1) that provides the structure for 
Watanabe further teaches a bendable section (16, figure 3) with bending pieces (46, figure 3) with rivets (47, figure 3) that connect the pieces together.
It would have been obvious to modify the articulating links of Simchony with the bending pieces (46, figure 3) and rivets (47, figure 3) as taught by Watanabe. Doing so would be an alternative ring element (any shape…may be used [0044]; Simchony | bending in vertical and horizontal directions [0050]; Watanabe).
Regarding claim 4, Watanabe further teaches the most proximal and most distal articulating links are unique from the plurality of central articulating links and possess unique features for connecting to the proximal insertion shaft and the distal cap, respectively (see 15a and 49, figure 3; Watanabe).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Simchony (US 2015/0359416) as applied to claim 10 above, and further in view of Watanabe (US 2007/0043261).
Regarding claim 11, Simchony discloses all of the features in the current invention as shown above for claim 10. Simchony is silent regarding a braided sleeve positioned around the central core assembly to form a braided assembly.  
Watanabe teaches an endoscope with an insertion portion (7, figure 1). The insertion portion has a flexible tube portion (17, figure 1) with a mesh tube and a flex tube (55, figure 3) provided inside the outer sheath ([0060]).

Regarding claim 12, Watanabe further discloses an outer sheath (outer sheath [0060]; Watanabe) positioned around the braided assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        January 14, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795